Citation Nr: 1737459	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for a traumatic brain injury (TBI) with cognitive disorder and headaches. 

2.  Entitlement to a compensable disability rating for 4th cranial nerve palsy with diplopia.  


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to June 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Waco, Texas, exercises current jurisdiction over the claims file.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  He was scheduled for such a hearing; however, he withdrew his request in correspondence received by VA in December 2016.  

In a February 2010 statement (21-4138), the Veteran stated that he wanted to be considered for compensation for depression and anxiety secondary to his service-connected cerebral contusion.  Subsequently, a statement of the case issued in August 2013 include a note (on the last page before the signature) that these issue were not considered in the June 2010 rating decision and would be addressed by a separate decision.  The Board cannot locate such a decision and the Veteran's representative noted such in an October 2013 statement.  Accordingly, please take appropriate action to issue a decision addressing this matter.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2013 mental health note, the Veteran reported applying for Social Security Agency (SSA) disability benefits; however, it does not appear that VA has attempted to obtain those records.  See 05/03/2013 CAPRI, LCM, at 190.  Additionally, the virtual file does not contain VA treatment records after July 2013.  

In an October 2013 statement, the Veteran's representative requested that his symptoms of neck and back pain be considered in the increased rating claims based on statement by Dr. S.M.P, a private chiropractor, that they may be related to the Veteran's service-connected disabilities.  See 10/25/2013 VBMS, TPC; 10/15/2012 VBMS, Medical-Non-Government.  In light of such evidence, the Board finds that the AOJ should obtain an opinion as to whether the Veteran's symptoms of back and neck pain are related to any of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding VA treatment records, including treatment records from July 2013 to present.  

2.  Obtain and associate with the virtual file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.  

3.  After completing directives #1 and 2, schedule the Veteran for an examination with an appropriate VA examiner to obtain an etiology opinion as to the Veteran's symptoms of back and neck pain.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck pain is attributable to or a residual of any of his service-connected disabilities.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back pain is attributable to or a residual of any of his service-connected disabilities.  

The examiner should consider and discuss whether any imbalance or gait abnormalities resulting from a service-connected disability contributed to the Veteran experiencing neck or back pain.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



